Case 1:21-cv-00081-SEB-MJD Document 110 Filed 06/03/21 Page 1 of 2 PageID #: 6635



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


   ELI LILLY AND COMPANY, and
   LILLY USA, LLC

                      Plaintiffs,

            v.                                           No. 1:21-cv-81-SEB-MJD

   U.S. DEPARTMENT OF HEALTH AND
   HUMAN SERVICES, et al.,

                      Defendants.


                                                ORDER

         Upon consideration of the parties’ Joint Motion to Amend Schedule for Further Proceedings

  and Change Preliminary-Injunction Hearing Date, the Court hereby GRANTS the parties’ motion

  and enters the following schedule:

              •   Defendant HRSA will produce the administrative record supporting its May 17, 2021
                  violation letter on June 11, 2021

              •   Defendants will file a combined brief opposing Plaintiffs’ Motion for Preliminary
                  Injunction, moving for summary judgment on Plaintiffs’ new allegations challenging
                  HRSA’s May 17, 2021 letter, opposing Plaintiffs’ pending Motion for Summary
                  Judgment, and replying in support of Defendants’ opening brief, on June 23, 2021

              •   Plaintiffs will file a combined brief replying in support of their Motion for Preliminary
                  Injunction, moving for summary judgment on their new allegations challenging
                  HRSA’s May 17, 2021 letter, and replying in support of their Motion for Summary
                  Judgment, on July 12, 2021

              •   The Court will hold a hearing on the pending motions on July 30, 2021 at 10:15
                  a.m. in Room 216, United States Courthouse, Indianapolis, Indiana.

              •   The parties’ remaining briefs shall not exceed 60 pages.

              •   The request to vacate the pretrial conference scheduled for June 21, 2021, and the
                  related deadlines included in the May 28, 2021 pretrial scheduling order will be
                  addressed separately by Magistrate Judge Mark J. Dinsmore.
Case 1:21-cv-00081-SEB-MJD Document 110 Filed 06/03/21 Page 2 of 2 PageID #: 6636



         SO ORDERED.



             6/3/2021
  Dated: _____________
                                             _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana




  Order served on all counsel of record via ECF




                                                  ii
